Citation Nr: 0000137	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  91-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
neurological residuals of a shell fragment wound of the left 
leg.  

2.  Entitlement to service connection for partial excision of 
the left middle toe as secondary to a service-connected left 
leg disability.  




REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1990 rating decision of the RO in Pittsburgh, 
Pennsylvania.  The veteran subsequently moved, and the RO in 
St. Petersburg, Florida, now has jurisdiction over the 
matter.  

In the July 1990 rating decision, the RO denied ratings in 
excess of 10 percent for each of the veteran's two service-
connected left leg disabilities-a shell fragment wound to 
Muscle Group XI and neurological residuals from the wound.  
In September 1990, the RO denied entitlement to secondary 
service connection for deformities of the toes of the left 
foot with numbness of the third toe.  The veteran appealed 
the RO's decisions.  In his Notice of Disagreement and 
Substantive Appeal, the veteran specified that he was 
claiming an increased rating solely for the neurological 
residuals and not for the injury to Muscle Group XI.  

In September 1991 and February 1993, the Board remanded the 
case for additional development.  In November 1994, the Board 
denied entitlement to an evaluation in excess of 10 percent 
for neurological residuals of a shell fragment wound of the 
left leg; the veteran appealed.  

In July 1996, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
(hereinafter the "Court") issued a decision in which the 
Board's decision was vacated and remanded for additional 
proceedings.  

In February 1997, the Board remanded the case for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals has been obtained.  

2.  The veteran is shown to have had a partial excision of 
the left middle toe which was the likely result of his 
service-connected shell fragment wound.  

3.  The veteran's service-connected neurological residuals of 
a shell fragment wound of the left leg is shown to be 
manifested by likely severe, incomplete paralysis, affecting 
both sensory and motor functioning.  



CONCLUSIONS OF LAW

1.  The veteran's partial excision of the left middle toe is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  

2.  The criteria for the assignment of a rating of 30 percent 
for the service-connected neurological residuals of a shell 
fragment wound of the left leg have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a including Diagnostic Codes 
8521 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Left middle toe excision

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for a partial left middle toe 
excision is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran was wounded in the left leg in April 1944 when a 
37 millimeter shell exploded near his location.  The wound 
was treated and, although the veteran complained of soreness 
and swelling of the outer aspect of the left ankle and foot, 
orthopedic examination was negative for limitation of motion 
or disturbances in function.  An August 1944 service medical 
record indicated that, on neurological examination, there was 
some decreased sensation to pin prick on the lateral aspect 
of the left leg below the scar of the former injury to the 
left leg.  The examiner reported his opinion, however, that 
the veteran's complaints were "functional and due to 
interruption of nerve circuits."  Shrapnel wounds were noted 
at the separation examination in January 1946 with moderately 
severe paresthesia of the left lower leg.  

In May 1947, a ten percent rating was assigned for muscle 
injury residuals of the left lower leg wound with partial 
paresthesia and scars from January 1946.  The muscle injury 
residuals were increased to 30 percent from May 1985 and he 
was awarded a separate ten percent rating for neurological 
residuals of the shell fragment wound to the left lower leg 
from May 1985 in an April 1989 rating decision.  The latter 
was pursuant to a March 1989 Board decision.  

A June 1989 clinical treatment record provided by Stanley D. 
Bosta, D.P.M., shows that the veteran had complaints of 
hallux abducto valgus of the left foot, deformed second, 
third, fourth and fifth toes on the left foot and a deformed 
second metatarsal joint on the left foot.  Treatment records 
in June 1989 and September 1989 show hospital surgery for a 
Keller bunionectomy, external hallucis brevis tenectomy, 
external hallucis longus lengthening, chevron osteotomy, 
arthroplasties of the second, third, fourth and fifth left 
proximal interphalangeal joints, capsulotomies of the third, 
fourth and fifth left metacarpophalangeal joints.  

In a May 1990 letter, Stanley D. Bosta, D.P.M., reported that 
the veteran had numbness in his third toe on the left foot, 
which "[was] due to nerve damage, caused by an injury 
received in the war."  Dr. Bosta attached a report dated in 
October 1989 that noted outpatient surgical procedures 
performed on the veteran at Podiatry Hospital in Pittsburgh, 
Pennsylvania.  These procedures included Keller bunionectomy, 
chevron osteotomy metatarsal, complete excision of the head 
proximal phalanx of deformed left second, third, fourth and 
fifth toes, capsulotomy of the metatarsal phalangeal joint of 
deformed third, fourth and fifth left metatarsals, and 
external brevis tenectomy and external hallicus longus 
lengthening of the first toe.  

In a February 1992 VA neurological examination, the veteran 
complained of numbness and "dragging" in the left leg while 
walking.  The examiner noted as medical history that one year 
earlier he was told that he had a stroke.  The neurological 
examination revealed normal mental status and normal 
speech/language function.  The motor examination revealed 
that the middle left toe was shorter than normal and 
abnormally displaced superiorly.  The muscle bulk, tone and 
strength were normal except for mild weakness of the left 
foot dorsiflexors (the active range of motion was normal).  
The sensory examination was abnormal because of decreased 
pinprick sensation on the lateral aspect of the left ankle 
and foot.  No other sensory abnormalities were evident.  The 
deep tendon reflexes were symmetrical on the arms and knees, 
present on the right ankle and absent on the left.  The 
plantar response was flexor bilaterally.  The examiner's 
impression was of mild left common peroneal (external 
popliteal) palsy.  The examiner concluded that the left 
middle toe problem of 1989 "could be related" to his left 
foot numbness and that it might have been the result of a 
minor toe deviation that went unnoticed for a prolonged 
period of time.  

In the Board's February 1997 remand, the RO was instructed to 
arrange for a neurological examination to determine the 
nature and etiology of the veteran's left third toe 
disability.  Specifically, the examiner was to "provide an 
opinion as to whether it is at least as likely as not that 
the veteran's left third toe partial excision was caused or 
aggravated by his service-connected left leg disability."  
In March 1999, the neurological examination was conducted.  
The examiner noted that the veteran had a marked upward 
deformity of the left second toe.  The examiner also noted 
that the veteran had had previous surgeries on the second, 
third, fourth and fifth toes of the left foot.  In addressing 
the question posed by the Board, the examiner stated the 
following:

At this time, as requested by the VA, we 
were asked to determine the nature and 
extent of his left third toe disability 
which [was] actually the second toe 
disability and it [was] certainly felt at 
this time, due to the veteran's residuals 
of his cerebrovascular accident and his 
longstanding problem with his left lower 
extremity due to shell fragment wound, 
that it [was] impossible to differentiate 
the disability at this time.

Despite the specific instructions from the Board and RO, the 
examiner failed to address the etiology of the veteran's left 
third toe disability.  

The RO continued to deny service connection for the partial 
excision of the left middle toe and described several 
problems in analyzing the claim.  First, the RO noted that 
the veteran had the same surgery on four toes of the left 
foot.  Nonetheless, as pointed out by the Court, only the 
well-grounded claim of service connection of the middle toe 
is before VA.  Next, the RO noted that a separate evaluation 
could not be assigned to any toe, as that would violate the 
provisions of 38 C.F.R. § 4.14.  Again, as pointed out by the 
Court, the question of a potential separate rating need not 
be addressed until after the disability is service-connected.  

Here, the Board is troubled by the inadequacy of the March 
1999 examination.  Given the protracted course of this 
appeal, the Board will not remand for another examination.  
Rather, the evidence of record addressing the etiology 
question consists of the May 1990 letter from Dr. Bosta and 
the February 1992 VA neurological examination report.  Both 
of these reports suggest an etiological relationship between 
the veteran's service-connected disability and his left 
middle toe partial excision.  In the absence of specific 
evidence to the contrary, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
service connection.  


II.  Increased rating

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's neurological 
residuals of a shell fragment wound of the left leg.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

As noted hereinabove, the veteran was wounded in the left leg 
in April 1944 when a 37 millimeter shell exploded near his 
location.  The wound was treated and, although the veteran 
complained of soreness and swelling of the outer aspect of 
the left ankle and foot, orthopedic examination was negative 
for limitation of motion or disturbances in function.  An 
August 1944 service medical record indicated that on 
neurological examination, there was some decreased sensation 
to pin prick on the lateral aspect of the left leg below the 
scar of the former injury to the left leg.  The examiner 
reported his opinion, however, that the veteran's complaints 
were "functional and due to interruption of nerve 
circuits."  Shrapnel wounds were noted at the separation 
examination in January 1946 with moderately severe 
paresthesia of the left lower leg.  

In May 1947, a ten percent rating was assigned for muscle 
injury residuals of the left lower leg wound with partial 
paresthesia and scars from January 1946.  The muscle injury 
residuals were increased to 30 percent from May 1985 and he 
was awarded a separate ten percent rating for neurological 
residuals of the shell fragment wound to the left lower leg 
from May 1985 in an April 1989 rating decision.  

The June 1989 clinical treatment record provided by Stanley 
D. Bosta, D.P.M., shows that the veteran had complaints of 
hallux abducto valgus of the left foot, deformed second, 
third, fourth and fifth toes on the left foot and a deformed 
second metatarsal joint on the left foot.  Treatment records 
in June 1989 and September 1989 show hospital surgery for a 
Keller bunionectomy, external hallucis brevis tenectomy, 
external hallucis longus lengthening, chevron osteotomy, 
arthroplasties of the second, third, fourth and fifth left 
proximal interphalangeal joints, capsulotomies of the third, 
fourth and fifth left metacarpophalangeal joints.  In a May 
1990 letter, Stanley D. Bosta, D.P.M., reported that the 
veteran had numbness in his third toe on the left foot, which 
"is due to nerve damage, caused by an injury received in the 
war."  Dr. Bosta attached a report dated in October 1989 
that noted outpatient surgical procedures performed on the 
veteran at Podiatry Hospital in Pittsburgh, Pennsylvania.  
These procedures included Keller bunionectomy, chevron 
osteotomy metatarsal, complete excision of the head proximal 
phalanx of deformed left second, third, fourth and fifth 
toes, capsulotomy of the metatarsal phalangeal joint of 
deformed third, fourth and fifth left metatarsals, and 
external brevis tenectomy and external hallicus longus 
lengthening of the first toe.  

At a February 1992 VA neurological examination, the veteran 
complained of numbness and "dragging" in the left leg while 
walking.  The examiner noted as medical history that one year 
earlier he was told that he had had a stroke.  The 
neurological examination revealed normal mental status and 
normal speech/language function.  The motor examination 
revealed that the middle left toe was shorter than normal and 
abnormally displaced superiorly.  The muscle bulk, tone, and 
strength were normal except for mild weakness of the left 
foot dorsiflexors (the active range of motion was normal).  
The sensory examination was abnormal because of decreased 
pinprick sensation on the lateral aspect of the left ankle 
and foot.  No other sensory abnormalities were evident.  The 
deep tendon reflexes were symmetrical on the arms and knees, 
present on the right ankle and absent on the left.  The 
plantar response was flexor bilaterally.  The examiner's 
impression was of mild left common peroneal (external 
popliteal) palsy.  The examiner concluded that the left 
middle toe problem of 1989 "could be related" to his left 
foot numbness and that it may have been the result of a minor 
toe deviation that went unnoticed for a prolonged period of 
time.  

At the veteran's March 1999 VA neurological examination, the 
examiner noted that the veteran was wheelchair bound.  It was 
also noted that, following the veteran's 1989 surgery, done 
because of his difficulty in ambulating due to the weakness 
of the left foot, the veteran developed contracture and 
displacement which was further compounded by his stroke.  The 
examiner stated that the veteran had loss of vibratory 
sensation and sensory perception in the left lower extremity.  
As far as any motor disability, the examiner noted that, 
because of the veteran's stroke, it was impossible to 
differentiate the disability due to his stroke as opposed to 
his shell fragment wound.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's neurological residuals of a shell fragment 
wound of the lower left leg, are rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a including Diagnostic 
Code 8521 for incomplete paralysis of the external popliteal 
nerve or the common peroneal.  That code provides a 10 
percent evaluation for "mild" incomplete paralysis, whereas 
"moderate" and "severe" incomplete paralysis warrants 20 
percent and 30 percent evaluations, respectively.  Complete 
paralysis of the external popliteal nerve warrants a 40 
percent evaluation.  38 C.F.R. § 4.124a, including Diagnostic 
Code 8521.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

It is clear from the current medical examination that the 
veteran's left leg disability is severely disabling 
neurologically.  Indeed, the examiner has pointed out that 
the veteran is wheelchair bound.  Regarding whether the 
veteran's service-connected neurological disability is wholly 
sensory or also involves motor functioning, the current 
examiner noted that it was impossible to determine whether 
his loss of motor functioning was due to the stroke or the 
service-connected wounds.  The Board notes, however, that, as 
early as the February 1992 VA examination, the veteran 
complained of some "dragging" of the foot.  There was no 
suggestion at that time that the dragging was due to the 
stroke.  Indeed, the examiner did not describe any stroke 
residuals.  As the March 1999 VA examiner was unable to 
determine the cause of the veteran's motor problems, the 
Board finds that it is likely that the veteran's motor 
problems are due to the service-connected disability.  

Similarly, the March 1999 VA examiner was unable to determine 
whether the severity of the veteran's service-connected 
neurological disability was due to the stroke or the shrapnel 
wound.  Thus, the Board again finds that it is likely that 
the disability is related to the service wound.  Indeed, 
there is no medical evidence suggesting that the veteran's 
disability is related to a stroke.  In light of this, the 
Board finds that the neurological residuals of the veteran's 
shell fragment wound of the left leg are severely disabling.  
That is the evidence shows that a 30 percent rating is 
warranted.  The Board finds, however, that there is no 
medical evidence showing complete paralysis warranting a 40 
percent rating.  


ORDER

Service connection for partial excision of the left middle 
toe is granted.  

An increased rating of 30 percent for the service-connected 
neurological residuals of a shell fragment wound of the left 
leg is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

